
	
		II
		111th CONGRESS
		1st Session
		S. 2893
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 16, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Import
		  and Export Act to prevent the use of Indian reservations located on the United
		  States borders to facilitate cross-border drug trafficking, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cross Border Reservation Drug
			 Trafficking Sentence Enhancement Act of 2009.
		2.Sentencing enhancement for the use of a
			 border Indian reservations to facilitate cross-border drug
			 traffickingSection 1010(b) of
			 the Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is amended
			 by adding at the end the following:
			
				(8)(A)Whoever during and in relation to a
				violation of subsection (a) enters, leaves, or is within a border Indian
				reservation, or attempts or conspires to do so, shall be fined under title 18,
				United States Code, or imprisoned not more than 10 years, or both. Any term of
				imprisonment imposed under this paragraph shall be served consecutively to any
				term imposed for the violation of subsection (a).
					(B)In this paragraph, the term border
				Indian reservation means a Federal or State Indian reservation that
				borders or traverses any portion of a United States international
				border.
					.
		
